Citation Nr: 0721610	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  00-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 2, 2000, for 
the grant of a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1946 to April 
1948 and from August 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted a total disability 
rating based on individual unemployability (TDIU) and 
assigned an effective date of August 2, 2000.  The veteran 
appealed this effective date, and the Board denied the claim 
by decision dated in August 2003.  The veteran appealed to 
the Court of Appeals for Veterans Claims, which remanded the 
claim back to the Board in April 2007 for further 
explanation.  

The Board has granted the appellant's motion to advance the 
case on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected disabilities 
rendered him unemployable at least as early as the date of 
receipt of his first claim for a TDIU, in May 1998.  By 
rating decision dated in January 1999, the RO denied a TDIU.  
At that time, service connection was in effect for 
generalized anxiety disorder, rated at 30 percent; facial 
scar, at 10 percent; and hemorrhoids and hepatitis, both 
noncompensable.  The veteran's combined evaluation, 
therefore, was 40 percent, which did not qualify the veteran 
for a TDIU under the applicable regulations.  However, VA 
opinions dated in February 1998 and September 1999, as well 
as subsequent dates, indicate that the veteran's service-
connected psychiatric disability rendered him unemployable.  
The January 1999 rating decision, and the subsequent 
statements of the case do not note these opinions, and 
instead appear to rely on the veteran's percentage ratings to 
deny the claim under 38 C.F.R. § 4.16(a) (2006), which 
requires a minimum 60 percent rating. 

The statement of the case does indicate that the provisions 
under § 4.16(b) were considered, which essentially state that 
even if the veteran fails to meet the required disability 
percentage under section (a), if he is medically evaluated to 
be unable to secure employment, VA is required to submit his 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16 (b) (2006).  
However, despite the credible February 1998 and September 
1999 opinions that state that the symptoms of the veteran's 
psychiatric disability are of sufficient severity so as to 
preclude employment, the claim was not referred to the 
Director.  That step must be taken now.

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to the 
Director of Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b) (2006).  
Attention is invited to the VA opinions on 
unemployability dated in February 1998 and 
September 1999.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



